Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the elected species in the reply filed on June 28, 2022 is acknowledged.  The traversal is on the ground(s) that species D) would not require undue burden to search.  This is found persuasive and the passages of species D) are rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-11 are pending.  Claims 8-9 are withdrawn.  Claims 1-7, 10-11 are examined.

Information Disclosure Statement
The information disclosure statement filed January 28, 2021 fails in part to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The foreign patent reference JP 2005/502792 is not present in the current application nor in the parent application 13/875,711.  The foreign patent reference has been struck from the list.
Claim Objections
Claims 2, 4, 6-7 are objected to because of the following informalities:  the claims recite acronyms which should be identified with full spelling of the words representing the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-2, 4-7, 10-11  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Tseng et al. (US 2011/0104133).
Tseng et al. disclose brown adipocyte differentiated from human skeletal muscle (paragraph 5, 65, 216) progenitor cells and medium in vitro by treatment with an agent of composition or compound which increase BAT adopogenesis and UCP-1 and PPARgamma expression (paragraph 2, 4-5, 7, 9-10, 12-13, 29-31, 41, 49, 59-70, 76, 79, 81, 84, 139, 157, 163-164, 173, 175, 179, 184-186, 192-193, 204, 216, 222, 225-226, 231-232, 236-238, 247-249, 258, 265, 268-269, 284, 291, claims 1-15).  Tseng teach the method of treatment with rosiglitazone (paragraph 291).   Tseng teach the method of detection of protein and RNA of UCP-1 (paragraph 46-47, 164, 166, 168, 206).  The USP1 mRNA in the differentiation induced cells inherently has the higher level than that of in vivo brown adipocytes in human skeletal muscle because the differentiation of progenitor cells to adipose would be expected to be higher than muscles already differentiated which does not express UCP-1.  Tseng teach the method of primary cell culture and passaged one or more times with tissue culture (paragraph 74).  The BAT progenitor cells are CD34 positive and CD45 negative.  Tseng teach that cells are treated with thiazolidineiones (paragraph 160-161, 179, 201, 204, claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2011/0104133).
Tseng et al. disclose brown adipocyte differentiated from human skeletal muscle (paragraph 5, 65, 216) progenitor cells and medium in vitro by treatment with an agent of composition or compound which increase BAT adopogenesis and UCP-1 and PPARgamma expression (paragraph 2, 4-5, 7, 9-10, 12-13, 29-31, 41, 49, 59-70, 76, 79, 81, 84, 139, 157, 163-164, 173, 175, 179, 184-186, 192-193, 204, 216, 222, 225-226, 231-232, 236-238, 247-249, 258, 265, 268-269, 284, 291, claims 1-15).  Tseng teach the method of treatment with rosiglitazone (paragraph 291).   Tseng teach the method of detection of protein and RNA of UCP-1 (paragraph 46-47, 164, 166, 168, 206).  The USP1 mRNA in the differentiation induced cells inherently has the higher level than that of in vivo brown adipocytes in human skeletal muscle because the differentiation of progenitor cells to adipose would be expected to be higher than muscles already differentiated which does not express UCP-1.  Tseng teach the method of primary cell culture and passaged one or more times with tissue culture (paragraph 74).  The BAT progenitor cells are CD34 positive and CD45 negative.  Tseng teach that cells are treated with thiazolidineiones (paragraph 160-161, 179, 201, 204, claim 3).  Tseng does not teach the treatment of BAT progenitor with rosiglitazone in vitro.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the BAT progenitor cells in vitro with rosiglitazone.  Rosiglitazone is a PPARgamma activator which belongs to the chemical class of thiazolidinelones.  Tseng was treating the diabetes with rosiglitazone because it was a well known to treat diabetes thiazolidinelone which is a PPARgamma activator.  One of ordinary skill in the art would be motivated to use the specific species of thiazolidinelone, rosiglitazone, to optimize the adipogenesis in vitro.  One of ordinary skill in the art would be motivated to use rosiglitazone as one of the differentiation agent in order test the in vitro the possible effect on adipogenesis effect prior to administering the rosiglitazone for treatment of paragraph 291.  One of ordinary skill in the art would be motivated because the predictable method is tested with species which would result in a predictable result.  The Tseng teach the method to culture in vitro with thiazolidinelone which is a genus and the substitution with a species rosiglitazone would provide a predictable result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 9,410,945 in view of Tseng et al. (US 2011/0104133).
Claims 1-10 of US 9,410,945 (‘945) disclose composition in vitro differentiated brown adipocytes and adipocyte medium wherein the differentiation was cultured with CD34 positive, CD45 negative cells from skeletal muscle and differentiation agent which is PPARgamma activator, modulator or inhibitor.  The UCP1 protein or mRNA expression is characterized.  The cells are in primary culture and expand for one or more passages.  ‘945 does not teach the method of using the cell.
Tseng et al. disclose brown adipocyte differentiated from human skeletal muscle (paragraph 5, 65, 216) progenitor cells and medium in vitro by treatment with an agent of composition or compound which increase BAT adipogenesis and UCP-1 and PPARgamma expression (paragraph 2, 4-5, 7, 9-10, 12-13, 29-31, 41, 49, 59-70, 76, 79, 81, 84, 139, 157, 163-164, 173, 175, 179, 184-186, 192-193, 204, 216, 222, 225-226, 231-232, 236-238, 247-249, 258, 265, 268-269, 284, 291, claims 1-15).  Tseng teach the method of treatment with rosiglitazone (paragraph 291).   Tseng teach the method of detection of protein and RNA of UCP-1 (paragraph 46-47, 164, 166, 168, 206).  The USP1 mRNA in the differentiation induced cells inherently has the higher level than that of in vivo brown adipocytes in human skeletal muscle because the differentiation of progenitor cells to adipose would be expected to be higher than muscles already differentiated which does not express UCP-1.  Tseng teach the method of primary cell culture and passaged one or more times with tissue culture (paragraph 74).  The BAT progenitor cells are CD34 positive and CD45 negative.  Tseng teach that cells are treated with thiazolidineiones (paragraph 160-161, 179, 201, 204, claim 3).  Tseng does not teach the treatment of BAT progenitor with rosiglitazone in vitro.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ‘945 composition in the method of culture to treat the BAT progenitor cells in vitro with rosiglitazone.  Rosiglitazone is a PPARgamma activator which belongs to the chemical class of thiazolidinelones.  Tseng was treating the diabetes with rosiglitazone because it was a well known to treat diabetes thiazolidinelone which is a PPARgamma activator.  One of ordinary skill in the art would be motivated to use the specific species of thiazolidinelone, rosiglitazone, to optimize the adipogenesis in vitro.  One of ordinary skill in the art would be motivated to use rosiglitazone as one of the differentiation agent in order test the in vitro the possible effect on adipogenesis effect prior to administering the rosiglitazone for treatment of paragraph 291.  One of ordinary skill in the art would be motivated because the predictable method is tested with species which would result in a predictable result.  The Tseng teach the method to culture in vitro with thiazolidinelone which is a genus and the substitution with a species rosiglitazone would provide a predictable result.  The ‘945 cells and composition is identical to the pending claim cells and composition as well as product by process limitation of ‘945 methodology.

Claims 1-7, 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.8,455,204. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No.8,455,204 anticipate the pending claims 1-7, 10-11.

Claims 1-7, 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 17/715,082in view of Tseng et al. (US 2011/0104133).
This is a provisional nonstatutory double patenting rejection.
Claims 1-17 of application 17/715,082 (‘082) disclose BAT progenitor cells, population of cells, method for identifying an agent that induces expression or activity levels of UCP-1 by adipogenesis steps, and differentiation medium.  The products of ‘082 and methods are identical to the pending claims.  ‘082 does not teach the specific method steps.
Tseng et al. disclose brown adipocyte differentiated from human skeletal muscle (paragraph 5, 65, 216) progenitor cells and medium in vitro by treatment with an agent of composition or compound which increase BAT adipogenesis and UCP-1 and PPARgamma expression (paragraph 2, 4-5, 7, 9-10, 12-13, 29-31, 41, 49, 59-70, 76, 79, 81, 84, 139, 157, 163-164, 173, 175, 179, 184-186, 192-193, 204, 216, 222, 225-226, 231-232, 236-238, 247-249, 258, 265, 268-269, 284, 291, claims 1-15).  Tseng teach the method of treatment with rosiglitazone (paragraph 291).   Tseng teach the method of detection of protein and RNA of UCP-1 (paragraph 46-47, 164, 166, 168, 206).  The USP1 mRNA in the differentiation induced cells inherently has the higher level than that of in vivo brown adipocytes in human skeletal muscle because the differentiation of progenitor cells to adipose would be expected to be higher than muscles already differentiated which does not express UCP-1.  Tseng teach the method of primary cell culture and passaged one or more times with tissue culture (paragraph 74).  The BAT progenitor cells are CD34 positive and CD45 negative.  Tseng teach that cells are treated with thiazolidineiones (paragraph 160-161, 179, 201, 204, claim 3).  Tseng does not teach the treatment of BAT progenitor with rosiglitazone in vitro.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ‘082 generic method with the specific method of culture to treat the BAT progenitor cells in vitro with rosiglitazone of Tseng et al.  Rosiglitazone is a PPARgamma activator which belongs to the chemical class of thiazolidinelones.  Tseng was treating the diabetes with rosiglitazone because it was a well known to treat diabetes thiazolidinelone which is a PPARgamma activator.  One of ordinary skill in the art would be motivated to use the specific species of thiazolidinelone, rosiglitazone, to optimize the adipogenesis in vitro.  One of ordinary skill in the art would be motivated to use rosiglitazone as one of the differentiation agent in order test the in vitro the possible effect on adipogenesis effect prior to administering the rosiglitazone for treatment of paragraph 291.  One of ordinary skill in the art would be motivated because the predictable method is tested with species which would result in a predictable result.  The Tseng teach the method to culture in vitro with thiazolidinelone which is a genus and the substitution with a species rosiglitazone would provide a predictable result.  The ‘945 cells and composition is identical to the pending claim cells and composition as well as product by process limitation of ‘082 methodology.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646